                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


WILSON CLARK, III                                                    CIVIL ACTION

VERSUS                                                               NUMBER: 18-7665

MARRERO ESTELLE FIRE                                                 SECTION: M (5)
DEPARTMENT, et al.


                                            ORDER

         On May 14, 2019, named defendant Marrero Estelle Fire Department filed a motion to

dismiss for failure to state a claim and to withdraw entry of default judgment entered against it,1

which was set for expedited submission on May 22, 2019.2 No opposition to the motion has been

filed.

         Marrero Estelle Fire Department is a non-existent legal entity that the plaintiff, Wilson

Clark, III, erroneously named in the complaint.3 After Marrero Estelle Fire Department filed a

motion for an extension of time to answer,4 the proper defendant, Marrero-Estelle Volunteer Fire

Company No. 1, answered, noting plaintiff’s error in pleading.5 Dismissal of the non-existent

entity is an appropriate remedy when a plaintiff institutes legal proceedings against it. See, e.g.,

Carr v. Spherion, 2009 WL 3380007, at * 3 (citing Int’l Fire & Safety, Inc. v. HC Servs., Inc.,

2006 WL 2403496 (S.D. Miss. Aug. 18, 2006)) (dismissing complaint as to non-existent entity).

Because Clark was never employed by Marrero Estelle Fire Department and such legal entity does

not exist under Louisiana law, Clark cannot prove any set of facts that would entitle him to relief




         1
           R. Doc. 43.
         2
           R. Doc. 46.
         3
           See R. Doc. 1.
         4
           R. Doc. 17.
         5
           R. Doc. 23.
against the erroneously-named party. Accordingly, the default judgment entered against Marrero

Estelle Fire Department must be withdrawn, and Clark’s claims against it must be dismissed with

prejudice. Clark’s claims against Marrero-Estelle Volunteer Fire Company No. 1 are unaffected

by this Order.

       Accordingly, because the motion to dismiss and withdraw entry of default is unopposed,

and it appearing to the Court that the motion has merit,

       IT IS ORDERED that named defendant Marrero Estelle Fire Department’s motion to

dismiss and withdraw entry of default (R. Doc. 43) is GRANTED as unopposed; and

       IT IS FURTHER ORDERED that the entry of default against Marrero Estelle Fire

Department (R. 39) is withdrawn, and that Clark’s claims against Marrero Estelle Fire Department

are dismissed with prejudice.



       New Orleans, Louisiana, this 22nd day of May, 2019.




                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE
